                                    UNITED STATES BANKRUPTCY COURT
                                       DISTRICT OF NEW HAMPSHIRE
In re:
                                                                                           20          10406     BAH
 Gregory S. & Susan L.              ]e                                              Bk. No.
                        Debtor                                                     Chapter 13



                                 CHAPTER 13 PLAN' DATED JUNE 9.2020

          If this box is checked, this plan contains certain nonstandard provisions set out in paragraph 13 below.
          Any nonstandard provisions stated elsewhere in this plan are void.

          If this box is checked, this plan seeks to limit the amount of a secured claim based on a valuation of the
          collateral for the claim pursuant Federal Rule of Bankruptcy Procedure 3012. Details are set out in
          paragraph 7 below.

          If this box is checked, the debtor(s) will seek to avoid a judicial lien or non-possessory, nonpurchase-
          money security interest by separate motion to be filed in due course pursuant to Federal Rule of
          Bankruptcy Procedure 4003. Details are set out in paragraph 13 below.

Debtor:                  Gregory s. Eldridge                                                    SS # "x-xx- 6300
Joint Debtor:           Susan L. Eldrid                                                         SS#xxx-xx-     0912



1.   PLAN PAYMENTS

     The applicatle commitment period pursuant to 11 U.S.C. § 1325(b)(4) is not less than i years. This is a
          60        month plan.

     Debtor(s) will make regular payments to the Trustee as follows:

     $ 1,200.00         permonthfor      60    months

                             per month for          months.]

     Total of monthly plan payments:                                                                   $     72,000.00

     Debtor(s) will make additional payments(s) to the Trustee from other sources as specified below. Describe the
     source, estimated amount, and date of each anticipated payment.




     In addition, for each year during the term of the plan, all tax refunds in excess of S1,200.00 will be remitted
     within fourteen (14) days of receipt to the trustee as additional disposable income to fund the plan. Deviation
     from this requirement in a given year will be considered by the court only upon the filing of a motion asserting
     extenuating circumstances; any such motion must be filed within thirty (30) days of the date of the filing of the
     tax return at issue.

2.   ADMINISTRATIVE CLAIMS

     Trustee's fee pursuant to 11 U.S.C. § 1302 and debtor(s)' attomey's fees:

     A.      Trustee's estimated fees and expense (10% of the total to be paid):                       $     7,200.00

     8.      Attomey's fee and expenses requested to be paid through the plan,
             payable pursuant to AO 2016-I, notwithstanding 11 U.S.C. § 1325(a)(5)a)(iii):             $         0.00



LBF 3015-1A (Eff.12/1/17)
     C.    Oner:

3.   DOMESTIC SUPPORT OBLIGATIONS

     The following DSO claims will be paid in full through the plan:
                                                                                                         Estimated Total
     Creditor                                                                                            Prepetition
                                                                                                         Anearage Claim
                     N/A                                                                                 S




4.   PRIORITY CLAIMS
                                                                                                         Estimated Total
     Creditor                                                                        Interest Rate       PreDetition Claim
                     N/A                                                                                 S




5.   SECURED CLAIMs fl'RIMARY RESIDENCE`

     Residence located at:     408 Stockbridae Comer Road. Alton, NH 03809

     Debtor(s) estimate the fair market value of such primary residence to be: $       199,300.00

     Since the debtor(s) seek to retain the collateral, and for the lien to remain in full force and effect, the claim will
     be treated in one of the following manners:

     (\A   Outside the plan. The mortgage is current and will continue to be directly payable by the debtor(s).
OR
     ( )  The mortgage is not current. Regular postpetition payments will be made directly by the debtor(s) and the
          prepetition arrearage only is to be paid through the plan, as follows:
                                                                                               Estimated Total
     Mortgagee                                                                              PreDetition Arrearage
     |st        Sanford Institution For savin                                                            $000
                                                                                                         S




OR
     ( )   As set forth in paragraph 13 below.

6.   SECURED CLAIMS /OTHER)

     Current regular payments are to be made directly by the debtor(s). Prepetition arrearage anounts, if any, are to
     be paid through the plan:

                                                                                                          Estimated Total
     Name of Creditor                                    Description of Collateral                   Prei)etition Arrearage
     Holy Rosary Credit Union                            2018 Ford F250 Super Duty Cab                   $ 0.cO
     Freedom Road Financial                              Arctic Cat Snowmobile ZR 8000                   SooO
     Sheffield Financial Co.                             Arctic Cat Snowmobile ZR 6000                   S000
     Sheffleld Financial Co.                             Snow plow                                        $ 0.00

     The claims listed below were either (a) incurred within 910 days before the petition date and secured by a
     purchase money security interest in a motor vehicle acquired for the personal use of the debtor(s), or (b)
     incurred within 1 year of the petition date and secured by a purchase money security interest in any other thing
     of value.




LBF 3015-1A (Eff.12/1/17)                                    2
     These claims will be paid in full under the plan with interest at the rate stated below and the payments will be
     disbursed either by the Trustee or directly by the debtor(s), as specified below. Unless otherwise ordered by
     the Court, the claim amount stated on a proof of claim filed before the filing deadline under Federal Rule of
     Bankruptcy Procedure 3002(c) controls over any contrary amount listed below. In the absence of a contrary
     timely filed proof of claim, the amounts stated below are controlling.

      Name of creditor            Collateral            Claim Amount        Interest rate    Monthly plan payment




      Disbursed by _Trustee or            Debtor(s)

7.   SECURED CLAIMS TO BE MODIFIED

     The following claims are modifial]le under the provisions of the Bankruptcy Code and shall be paid through the
     plan as indicated. For purposes of Federal Rule of Bankruptcy Procedure 3015(g)(1), by confirming this plan,
     the Court is not making any determination under Federal Rule of Bankruptcy Procedure 3012 about the amount
     of a secured claim. Rather, the debtor(s) must file a separate motion consistent with Federal Rule of Bankruptcy
     Procedure 3012@) and LBR 3012-1.

     Name of Creditor:
     Collateral:
     Valuation:
     Proposed Treatment:

     Name of Creditor:
     Collateral:
     Valuation:
     Proposed Treatment:

8.   SECURED CLAIMS WIIERE COLLATERAL TO BE SURRENDERED

     Upon confirmation, the automatic stay under 11 U.S.C. §§ 362(a) and 1301(a) is lifted as to any collateral treated
     as surrendered or abandoned and such collateral shall be deemed abandoned from the estate.

     Name of creditor:               GM Financial
     Collateral:                      ?019 Chevrolet Tray

     Name of creditor:                 Northeast credit union
     Collateral:                       2010 GMC Terrain



9.   EXECUTORY CONTRACTS AND UNEXPIRED LEASES

     Executory contracts and unexpired leases are assumed or rejected as follows:
                                                                                                 Proposed Cure
     Creditor/Lessor Property I)escription                               Assumed/Reiected        Amount/Period
                 N/A




LBF 3015-1A (Eff.12/I/17)                                  3
10. UNSECURED CLAIMS

  Unsecured creditors ' claims total $ 178, 880 (including, if applicable, the unsecured portion of claims modified
  under
  _____. r paragraph
           .__ _- ,  7)., The percentage to be paid toward these claims will be determined after the bar date for filing
  claims has passed and wi.ll be specified in-a motion for authorization to pay certain claims. Unsecured creditors
  willbeginreceivingpaymentonaprora/abasiswithanysecuredarrearageandpriorityclaimsaftertheissuance
  of such an order. If all scheduled claims are allowed, the percentage distribution to creditors is estimated at
              %.

11. GHNERAL PLAN PROVISI_OEIS

   A.    Duty to Provide Tax Returns and Income Information: For the entire term of the plan, the debtor(s)
        must provide a copy of each federal income tax return or each request foi. an extension to file such return,
        directly to the trustee within seven (7) days of the filing of such return or extension request with the taxing
        authority.IfadebtorisnotrequiredtofileafederalincometaxretumforaparticulartaxyearOecauseofa
        lack of taxable income, then the debtor must notify the trustee, in writing, that no tax retun will be filed.
        The trustee must receive this written notification no later than April 15 of the calendar year in which the tax
        return would ordinarily have been due.

   a.    Allowance of Claims: In the event that a proof of claim is filed in an amount different from the amount
        listed in this plan, the proof of claim amount shall be deemed to be the correct amount unless the debtor(s)
        or another party in interest successfully object to the proof of claim.

   C.   Property of the Estate and Insurance: All property shall remain property of the estate until discharge.
        Pursuant to 11 U.S.C. § 1306(b), the debtor(s) will remain in possession of all property of the estate unless
        a provision of this plan, or an order of this coult, specifically states otherwise. The debtor(s) shall maintain
        all insurance required by law and contract upon property of the estate and the debtor(s)' property.

   D.   Retention of Lien: All secured creditors shall retain the liens securing their claims unless otherwise stated.


   E.    Application of payments underThisplan:

        1.     Pursuant to ll u.S.C. § 524(i), payments received byholders and/or servicers of mortgage claims for
              ongoing postpetition installment payments shall be applied and credited to the debtor(s)' mortgage
              account as if the account were current and no prepetition default existed on the petition date, in the
              order of pi.iority specified in the note and security agreement and applicable non-bankruptcy law.
              Postpetitioninstallmentpaymentsmadeinatimelymannerunderthetermsofthenoteshallbeapplied
              and credited without penalty.

              If a creditor applies payments in a manner not consistent with the terms of this plan, or applies
              trustee payments to postpetition costs and fees witliout prior approval of this court, such actions
              may be a violation of 11 U.S.C. § 524(i).


   F.    Duty of Mortgage servicer to provide Loan Information:

         I.   Upon written request of the debtor(s), any mortgage servicer or its successor shall provide to the
              debtor(s) and/or the debtor(s)' attorney all information with respect to the debtor(s)' mortgage loan as
              it would provide absent a bankruptcy proceeding, including contractual monthly payment changes.
              Theterm"information"asusedhereinshallinclude,butisnotlimitedto:(a)acouponbookormonthly
              statements to help the det)tor(s) properly make monthly payments, (b) addresses to which to send
              paymentsandtodirectinquiries,(c)balanceandpayoffinformationifrequested,and(d)if applicable,
              escrow analyses, notices of rate adjustments and the like. The debtor(s) shall not make any claim
              againstthemortgageservicer,thesecuredcreditorortheirsuccessorsforanyviolationoftheautomatic
              stay or any discharge injunction resulting from its compliance with this section.

              Uponwrittenrequestofthedebtor(s)'counsel,anyoftheinformationrequestedtobeprovidedtothe
              debtor(s) in paragraph F(1 ) above shall also be provided to the debtor(s)' counsel.




LBF 3015-lA (Eff.12/I/17)
                                                          4
   G.    Release of certificate ofTitle upon satisfaction of secured claim:

        I.    Upon satisfaction or other discharge ofa security interest in a motor vehicle, mobile home, or in any
             other property of the bankruptcy estate fclr which the certificate of title is in the possession of a secured
             creditor, such creditor shall within fourteen (14) days after demand and, in any event, within thirty
             (30) days of receipt of the notice of the entry of the discharge order, execute a release of its security
             interest on said title or certificate, in the space provided therefore on the certificate or as the Division
             of Motor Vehicles prescribes, and mail or deliver the certificate and release to the debtor(s) or to the
             attorney for the debtor(s).

        2.    Confirmation of this plan shall impose an affirmative and direct duty on each such secured creditor to
             comply with this paragraph. This provision shall be enforced in a proceeding filed before this court
             and each sueh creditor consents to such jurisdiction by failure to file any timely objection to this plan.
             Such an enforcement proceeding may be filed by the debtor(s) in this case either before or after the
             entry of the discharge order and either before or after the closing of this case. The debtor(s) specifically
             reserve the right to file a motion to reopen this case under 11 U.S.C. § 350 to pursue the rights and
             claims provided for therein.

12. LIOUIDATION ANALYSIS

   In the event of a liquidation under chapter 7, I/we would claim the state/federal exemptions, based upon which
   unsecured creditors would receive           0 %.

   A.   REAL ESTATE: Residential, located at:4Q.§_Stockbridge.C.prner Road. Alton, NH 03809

                                                      Fair Market               Exemption                  Available
        Description                                    ±£a±i±£          Lieni     Amount and cite          Chapter 7

         Residence                                    $199 300         $288,128     S Homestead            $ 0.00

                                                                                Total non-exempt value:   S



        REAL ESTATE: Non-residential, located at:                N/A


                                                      Fair Market               Exemption                  Available
                                                                                                           Chapter 7
        Description                                    ±£a!!±£          ±iens     Amount and cite

                                                      SSS                                                  S


                                                                                Total non-exempt value:   S


   8.   NON-EXEMPTTANGIBLE ASSETS:

                                                      Fair Market               Exemption                  Available
        Descrip_tiQn                                  lfa!±±£          Lifns    Am_ount and cite           Chapter_7_


                                                                    SS                                     S


                                                                                Total non-exempt value:   S


   C.    NON-EXEMPT INTANGIBLE ASSETS:
                                     Fair Market                                Exemption                  Available
        Desgription_                                  ya!ue         ±ig!]s      Amount and cite                fhagtfr±

                                                      SS                            SS


                                                                                Total non-exempt value:   S



LBF 3015-lA (Eff.12/I/17)
13. SPECIFIC NONSTANDARD PLAN PROVISIONS

    Under Federal Rule of Bankruptcy Procedure 3015(c), nonstandard provisions must be set forth below.
    "Nonstandard provision" means a provision deviating from or not otherwise included in LBF 3015-1A.
    Nonstandard provisions not set forth below are void.

    If this   box   is  checked, the debtor(s) propose to enter into a consensual loan modification with
                                . To the extent that the treatment of the secured creditor within the plan relies on the
    existence of such a loan modification, the debtor(s) may not oppose a motion for relief from the automatic stay
    filed by the secured creditor, based solely on the proposed loan modification.




I/We declare under penalty of perjury that the foregoing is true and correct.


Date:      06/09/2020                                                  /s/ Gregory S. Eldridge
                                                                     Debtor , Gregory S. Eldridge



Date:      06/09/2020                                                 /s/ Susan L. Eldridge
                                                                     Debtor, Susan L. Eldridge




By filing this plan, the debtor(s), if not represented by an attorney, or the attorney for the debtor(s), certify that this
plan contains no nonstandard provisions other than those set out above in paragraph 13. ``Nonstandard provision"
means a provision deviating from or not otherwise included in LBF 3015-lA.




LBF 3015-1A (Eff.12/1/17)                                  6
